Per Curiam:

The Hearing Panel and Executive Committee of the Board of Commissioners on Grievances and Discipline recommend respondent Lee McComas Ramsey be permanently disbarred for acts of misconduct. We agree.
Respondent was found guilty in the United States District Court for the District of South Carolina of conspiracy to *30distribute marijuana and cocaine and distribution of cocaine. Under Rule 6(B) of the Rules of Disciplinary Procedure, a certificate of an attorney’s conviction of a crime is conclusive evidence in a subsequent disciplinary proceeding that the attorney committed the crime.
We find respondent engaged in illegal conduct involving moral turpitude that is prejudicial to the administration of justice and adversely reflects on his fitness to practice law, in violation of the Code of Professional Responsibility and the Rule on Disciplinary Procedure. We further find the appropriate sanction is permanent disbarment.
Respondent Lee McComas Ramsey is hereby permanently disbarred from the practice of law in South Carolina. We direct respondent to deliver his certificate to practice to the Clerk of this Court for cancellation within five days of the notice of the filing of this order.